International Climate Policy post-Copenhagen: Reinvigorating the international negotiations through immediate action
The next item is the statement by the Commission on International Climate Policy post-Copenhagen: Reinvigorating the international negotiations through immediate action.
Member of the Commission. - Madam President, this is the first time I have spoken before this House. I am glad that, less than four weeks after I took office, I can today present to you a communication on international climate change policy post Copenhagen - a communication that the Commission adopted in its meeting today.
The communication is entitled 'Acting now to reinvigorate global action and climate change', and that is exactly what we aim to do. Naturally, in drafting the communication, we have taken full account of Parliament's resolution of 10 February on the outcome of COP 15.
Copenhagen was a much smaller step forward than the European Union had wanted but, nonetheless, it was a step forward. One hundred and nine countries - industrialised and developing nations alike which are collectively responsible for more than 80% of the world's greenhouse gas emissions - have now officially included their emission reduction targets and actions in the Accord. In other words, the opportunity is there for us to build on this determination and help channel it into international action. We need to seize this chance to help maintain momentum towards the robust and legally binding global climate agreement for the post-2012 period which, of course, remains our objective.
The Commission's starting point is that the EU must continue to show leadership. We believe that the most convincing way Europe can do so is by taking tangible and determined action domestically to become the most climate-friendly region in the world. We must do this as part of the EU 2020 strategy put forward last week. And let me say this loud and clear: it is in Europe's own interest. How is that? Well, because it will - if we do it intelligently - enhance our competitiveness, strengthen our energy security and stimulate greener economic growth and innovation, thus creating new jobs. The Commission will therefore now undertake work to outline a pathway up to 2050 for the European Union's transition to becoming a low-carbon economy.
This will involve reducing our emissions by 80% to 95% in 2050, as already agreed, and - as this House is well aware - the EU is committed to reducing its emissions to at least 20% below 1990 levels by 2020 and to scaling up this reduction to 30% if the conditions are right. I fully share the wish expressed by this Parliament that the EU should move beyond the 20% target. We need to bring our reduction more closely into line with what the science tells us is necessary in order to meet the Copenhagen Accord's objective of keeping global warming below two degrees. As you also stated in your resolution, the crisis has made it easier to achieve the targets. If today we want to be as ambitious as we were prepared to be when we adopted the Climate and Energy Package back in 2007 and 2008, we would then have to go beyond the 20%. I am therefore also pleased to announce that the Commission will prepare, before the European Council in June, an analysis of which practical policies would be required to implement a 30% emission reduction by 2020. The Commission will also engage in developing an analysis of milestones on our pathway to 2050, including the necessary scenarios of the ambition level for 2030. This will require a need to set out appropriate strategies for the key emitting sectors, consistent with the EU 2020 strategy. In line with the deadline agreed in the ETS Directive, the Commission will also set out its analysis of the situation regarding energy intensive industries in the event of carbon leakage.
In parallel with this work, the EU must start implementing the Copenhagen Accord. This means building a robust and transparent international accounting framework for countries' emissions and performance. It also means swiftly mobilising the EUR 7.2 billion in fast-start finance for developing countries that Europe has committed to for the period 2010 to 2012. This is particularly important for our credibility, as well as contributing to securing long-term finance. The Commission is ready to help ensure the EU's assistance is well coordinated.
Finally, this communication proposes a road map for the next steps in the UN process, to be agreed in Bonn this spring when the negotiations restart. The technical meetings in Bonn need to begin the process of integrating the political guidance provided by the Copenhagen Accord into the UN negotiating text and addressing the outstanding gaps. Most importantly, I think it is very important to see what can be specific deliverables for Cancún. Bringing the developed country targets and developing country actions submitted under the Accord, as well as the political guidance on MRV, into the formal UN negotiation process will be crucial, but also decisions on issues which were neglected in the Accord, such as the evolution of the international carbon market, reducing emissions from international aviation and maritime through ICAO and EIMO, agriculture and other things. In the formal negotiations, there was actually substantial progress made in Copenhagen on the adaptation framework, technology framework, forestry, that could also be among the specific deliverables for Mexico.
Nobody would be happier than me if Cancún also delivered a legally binding global deal and if the legal question was also solved there - and do not be mistaken, the European Union is ready. However, we need to recognise that remaining differences between parties may delay agreement on this until next year. Therefore, we have to manage expectations carefully. I think all of you know that high expectations for Mexico without specific deliverables implies a very high risk of killing this process in the end. So for all of us to whom it is very important to get an international deal, I also think it is very important to pursue this stepwise approach and to try to do whatever we can to ensure that the world gets a legally binding deal before 2012.
Finally, a few words on environmental integrity. Environmental integrity must be our watchwords in the negotiations and I know this is a concern Parliament shares. Therefore, the shortcomings of the Kyoto Protocol have to be addressed. By this I mean the limited number of countries it covers - corresponding to only 30% of today's emissions - and the serious weaknesses it contains such as the accounting rules for forestry emissions and the handling of surplus national emission rights from the period 2008 to 2012, which were also highlighted in your February resolution.
Lastly, Europe needs to undertake outreach in order to promote support for the UN process and rebuild confidence that a global deal is possible. We need both to get a better understanding of where our partners stand on key issues and to explain what the EU requires from a global deal. The Commission will undertake outreach in close contact with the Council and the Council Presidency. I will be holding talks in Washington and Mexico this month and plan to visit, among others, India, the Maldives, China and Japan in April.
We would also like to encourage you, the European Parliament, to contribute by engaging with your fellow parliamentarians around the world. I have already met some representatives of your parliamentary delegations with major third countries and will meet others soon in order to discuss how we could join our efforts and reach out together and how the Commission can assist you in this important task.
The Commission's communication sets out a strategy to help maintain the momentum of global efforts to tackle climate change expressed by the growing support for the Copenhagen Accord. EU leadership in this process will be absolutely vital for success. I hope we can count on Parliament's support.
(DE) I would like to congratulate the new Commissioner on her first speech. The communication that you have presented to us is also very interesting. However, I would now like to mention a couple of shortcomings.
It would have been appropriate for you to analyse the UN process yourself a little more in this initial communication and also to criticise the areas where it has real weaknesses. As we know, panel 2, in particular, did not exactly employ scientific meticulousness.
Secondly, the two-degree target that we have set ought to have more scientific evidence to back it up and you should now increase your efforts so that we intensify our research into whether this is still possible or whether - as various people are already saying - we should noticeably distance ourselves from this.
Thirdly - and probably most importantly - we now need, in particular, to tackle the crisis in confidence that we are seeing throughout the world and particularly here in Europe. As you know, there are surveys which indicate that only 30% of European citizens believe that CO2 affects the climate. Every project that does not take this into account is doomed to failure.
(SV) Madam President, Commissioner Hedegaard made a number of positive statements, but she also said two very worrying things: she prefers talking about 2050 than about 2010, which I find worrying, and she talks more about how we must lower our expectations than about continuing to drive things forward so that our aims and expectations are as high as possible at the meetings that are already scheduled.
I would like to ask whether the Commission will be working towards an ambitious and legally binding agreement on climate change actually being signed in Cancún in December, or will it continue to advocate a process in which Cancún is regarded merely as a step along the way to an agreement that will be signed in South Africa, or perhaps in some other country far off in the future: in 2011, 2012, 2020 or, in the worst case, even further away than that?
Madam President, in the wake of Copenhagen, some of us are feeling like the remnants of a defeated army, scattered and demoralised, so I am glad you have raised the standard here and launched a fightback.
But, although you sound upbeat and positive, in practice, a lot of this is based on a wish and a prayer. We are very much dependent upon others to be able to make progress.
I notice that you have talked about revisiting the idea of raising our own target to a 30% reduction. Am I right in saying that you have suggested a new and more subjective formula for applying that? 'If the conditions are right', the document says. That is new, I think.
Why is there nothing in the document that analyses the reasons for failure at Copenhagen and suggests lessons? Why is there nothing here that points at the problem of climate-change denial, which is sapping political will? And, finally, why is there nothing here about the need to bring in more business?
There are lots of businesses in Europe that want to work with us on this and, frankly, while I wish you well, and while we wish you well, you need all the friends that you can get.
Member of the Commission. - Madam President, first to Mr Seeber, about the IPCC and why did we not criticise that or whatever we were supposed to do in this paper: I must say that, although I think it is crucial for the IPCC to take the criticism seriously and try to correct where there are things that need correction, I have seen nothing to date that changes my profound understanding and feeling that, yes, we need to address climate change. There are things, details, leaked mails and all these kinds of things. I have seen nothing more profound that would change my profound attitude and I think that goes for very many, so that is very much deliberate. I think that the IPCC itself must try to be careful now to restore confidence in whatever comes out of the IPCC.
I very much agree with the point that you almost did not have time to raise - the issue of trust - and that is also why we have a substantial outreach, a thing that is crucial for the European Union.
Mrs Ulvskog, you mentioned that I spoke more about 2050 than 2010. This is a strategy on the way forward for 2012. We already have our policy for right now, 2010, in the European Union, so this is a strategy looking forward. Where I think that one of the new things to pay attention to is that we start to say we must define the pathways between 2020 and 2050, and that is why I will come up with something on what should be achieved by 2030.
The year 2020 is only 10 years away. In this Commission period, we must also lay the path for where we are going to be by 2030, so that was very deliberate and that is one of the new things in this.
I definitely do not want to lower expectations but I would be very careful not to raise expectations so high so that those who do not want the international negotiations to succeed could kill the process after Mexico if we do not achieve anything. That is why we must be practical. I will defend before anyone that up to Copenhagen, it was right to keep expectations high, to keep the pressure there and to bring this to the top of the agenda of Heads of State. It made them responsible; it made emerging economies and the United States set domestic targets; it was important. But only once can you do a thing like this and then not achieve it fully. My fear is we cannot do it twice.
Why not, then, make a specific roadmap in Bonn, guaranteeing momentum is being kept here? That is the thinking.
Finally, to Chris Davies, yes you are right. We are depending on others to make progress, and that is also why we must do the average and try to analyse the information we get. What is going on in Beijing? What is going on in Delhi? What is going on in Washington? What is going on in the US Congress? And then try to see that, by taking all of these things into consideration, we can, at the same time, ensure that we still have our objective met, namely a legally binding, truly international deal.
You mentioned this 30%, if the conditions are right - yes, you are right, this is a new way of putting it. There are footnotes also in the 2020 strategy referring to policies hitherto, that it is provided that other nations ... and so on and so forth, but I think if conditions are right, and maybe if we do this intelligently, it could also benefit Europe itself. We also need to have that in our different strategies and papers.
I know that this is one area where there is not consensus in Europe at this stage. I think it is important to consider this. Say that, for instance, China will not accept an international agreement, would we then stand still for ever on 20%? How would that benefit our economy, our innovation, our growth? Would we not risk losing the markets to China and other regions that are moving on this agenda as well, no matter whether and when we get an international deal?
This is just an opening for discussion, saying, yes, these are bargaining chips in the international negotiations, but we should not forget there is also a domestic side to this. Where will our growth come from in the future? There, we should be careful of not being ambitious enough.
(FI) Ladies and gentlemen, Commissioner, it is excellent to see that you have read Parliament's resolution and that you should refer to it. That is a good sign, as you start your new job.
If the EU is actually to maintain its leading role in the matter of climate protection, we should raise our target to at least -30%, one which you have already stated the case for. I wish to add that the changes which the recession has actually brought to the situation mean that -20% is, in reality, not a lot different from the 'business as usual' scenario. If we want to be ambitious, we need to make our targets more stringent and bring them up to at least -30%, and preferably -40%.
Secondly, as Parliament, in its last debate, unanimously ...
(The President cut off the speaker)
Madam President, I would like to thank the Commissioner for her statement and welcome her to our Chamber.
She talked in her statement about raising our target to 30% if the conditions are right.
What evidence does she have that, if we do so, this will help persuade America, India, China, or other countries to sign up to a globally binding agreement?
In the absence of a globally binding agreement, does she not agree that there is a great risk that we make our industry more uncompetitive, and saddle our consumers with ever higher electricity bills, at no net benefit to the environment at all, because those reductions in emissions are, of course, cancelled out by increases in India, China, the US, etc.?
(GA) Madam President, the EU must commit to reducing emissions by 40% by 2020 according to the most recent scientific information available. This type of commitment cannot be made by depending on the actions of others.
What measures will the Commission put in place to ensure that the commitment to reducing EU emissions will be increased to 40%? As regards the necessary funding available to developing countries to enable them to combat climate change and its consequences, who exactly will provide this funding to the developing countries? How much will each developed country give? How and when will it be provided?
The Commissioner also spoke of an ambitious, legally-binding agreement. What steps will the Commission take to achieve an agreement that recognises the common, but different, responsibilities that industrialised countries and developing countries share, based on historical input of greenhouse gases into the atmosphere and on the resources available to deal with the challenges involved in reducing emissions and the consequences of climate change?
Member of the Commission. - Madam President, if I understand the last point correctly, it is about how can we enforce whatever we agree upon. That is, of course, a key issue.
The other question was how much should be given to developing countries, as I understood it. The criteria have not been set up yet, but I think it is very important that we do not attach a lot of conditions to that. This was the promise given in Copenhagen, that the fast-start financing, the here-and-now financing, will be given to the least developed countries and the most vulnerable, partly for adaptation, partly for mitigation.
I also think that it is only logical that we defend the fact that it must happen through existing channels. We cannot afford, time-wise, to invent new governing systems or channels or whatever for this money to get out to work, because we should get it out there working as soon as possible.
I would say that the EU is already ready for Bonn to deliver the fast-start financing and I would say that, at the latest in Mexico, the world must be ready to deliver on its promises on fast-start financing from Copenhagen and to set up the different criteria and exactly how we are going to do it.
To Mrs Hassi, it was the point of view of the need to stick to 30% and, in many respects, it relates also to what Mr Callanan says.
It is not very easy to decide exactly when we should go to 30% and exactly what it would take to go to 30%. That is why, in this communication, we say that, before the June European Council, we will provide an analysis on exactly how we could intelligently go to 30%. What would it require?
Of course, nobody should be naive. Of course, we should take care of our own industry, obviously. We should know what we are doing and we should not be naive. My point is simply that I think that, if we do this in an intelligent and coherent manner, it would be possible to choose tools that could, at the same time, benefit climate change and emissions reductions, energy efficiency, energy security, and innovation and job creation. That is what we will be looking for. I am not saying it is going to be easy. We should not think going to 30% will be a piece of cake, although we must know what the potential would be, what the implications would be and that would be the analysis that I would provide before the European Council meeting this June. Then, later this year, we would have the analysis on the pathways to 2050, including this 2030 perspective that I think we have to start thinking about, the reason of course being that we have pledged to reduce by 80% to 95% by 2050. If we do not get started, it is going to be extremely tough in the last one or two decades as we approach 2050.
Madam President, contrary to the belief of the Commission, the debate regarding man-made climate change is far from over.
In the past month alone, we have had the scandal of the University of East Anglia; then we have had the debacle over the Himalayan glaciers and now, we have got questions over the effect climate change will have on wildlife in the Amazon.
Research has shown that at least 20 passages in the IPCC's report cite non-peer-reviewed World Wildlife Fund or Greenpeace reports as authority. This is not science. We need solid, peer-reviewed scientific evidence, not the work of pressure groups using climate change to further their own agendas or politicians who use climate change to justify the existence of the European Union.
I would like to ask whether it is now time to pause, to take stock and consider the ramifications of bounding ahead with policies that could damage economies, result in job losses or potentially result in energy chaos.
You will be aware that the leaked emails from the University of East Anglia reveal that historical changes in temperature have been manipulated by supporters of the man-made climate change hypothesis by subjectively choosing base years. That trick has been used to disguise recent falls in temperature and to contain the problem of the Medieval Warm Period. The emails also reveal that scientists sceptical of the hypothesis have been squeezed out of peer review processes to avoid flaws in research being revealed to public scrutiny.
Can a hypothesis that depends on manipulation of data be a proper basis for justifying enormous expenditure and the closing-down of factories such as the Corus plant in Middlesbrough? The European Union pays enormous subsidies to environmental pressure groups that agree to advise the EU to follow a policy to which it is already committed. Is it appropriate for the European Union to use public funds to subsidise pressure groups? This wastes public money, gives bogus support for European Union policies and compromises the independence of campaigning organisations.
(DE) I wish you a very warm welcome to this House. The loss of confidence in Copenhagen was, in my opinion, one of the major problems. This could theoretically continue worldwide, but also within the European Union. My question to you is as follows. What is happening with the instruments that we adopted last year? The Emissions Trading Scheme (ETS) is of concern to me, because I am not entirely sure what the Commission is currently doing in light of the decision in Copenhagen, for example, with regard to benchmarks, but also to carbon leakage.
My second question is as follows. The French Government has put forward a proposal to incorporate importers from developing countries into the ETS system in order to make the market bigger and to allow these countries to participate in this system. Do you have an opinion on this?
Member of the Commission. - Madam President, first to the two gentlemen who raised the question of the IPCC.
First, I am not here to represent the IPCC. I am sure they are perfectly capable of talking on their own.
When I hear this 'is it not time to pause?', I must just say that the international climate negotiations in many ways have been put on hold for quite a long time. We still need, I believe, substantial progress there. I simply do not understand why, because of a few leaked things, one wants to aim the scepticism at a whole project. That is not my approach. I am the politician. I cannot judge the work of the scientists but I can use my common sense and I can read their main conclusions and see what the facts on the table are like. Then I can myself weigh up whether I want to run the risk of doing nothing, with the very big implications that might have - or, instead, will I try to respond to the challenge?
What I simply fail to understand is that those who are sceptical of this climate issue cannot see that it will always be good for a planet whose population is approaching nine billion people, or even more by the middle of this century, to become much more energy efficient and much more resource efficient.
So that is where we should have common ground when it comes to the tools because that will anyhow benefit our environment, benefit our citizens and benefit our economies. It will also benefit business to become very energy efficient, in a future where energy is becoming still more expensive. That will pay off on the bottom line, in a world where there will be a struggle over resources. So I simply do not understand why we cannot take on the same kind of agenda from that angle.
To Mr Florenz, what do we do with the instruments on the ETS? Well, as mentioned, there will be an analysis of the carbon leakage coming out before summer and, when it comes to the benchmark, we will continue the work with the benchmark. There are still many things to be worked on with the ETS. I also think that we should still work with those other parties around the world who are planning to get some kind of trading schemes.
I still think that that will be the most efficient way of trying to regulate this, but then, of course, it is very important that we have our own systems up and running, working as efficiently and as business-friendly as possible, so that they can see that it actually works and that, in the end, it also benefits their possibility of providing innovation.
(DE) A very warm welcome to Parliament, Commissioner. I wrote a letter to the President of Parliament to inform him that all of the delegations in this House have climate protection on the agenda in our discussions with our partners throughout the world. We need to find another mechanism to enable this information and these results to be linked in with your travels around the world so that those of us here in Brussels and Strasbourg know exactly where we stand.
I am rather concerned that the climate negotiations could suffer the same fate as the Doha negotiations, which are constantly being postponed year after year. My question is, therefore, what is your plan B in order, perhaps, to achieve results in parts of some sectors? I also have a question concerning the Kyoto Protocol. One strategic error we made in Bangkok was to give the impression that we would abandon it. What would happen if we do not adopt something until 2011 or 2012? What is the future for the Kyoto Protocol?
(FR) Madam President, I would like to welcome Mrs Hedegaard to our Chamber. Commissioner, I am delighted to welcome you to your first engagement and to repeat what I said to you at your hearing and to congratulate you on the enthusiasm that you breathe into our debates, you who embody climate diplomacy with, of course, the ongoing support of our Parliament.
I am convinced that Europe must adopt a more offensive position, that it must show its arms rather than its intentions. My question, which will be easy for you to answer, is somewhat similar to the one from the Chair of the Committee on the Environment, Public Health and Food Safety, since I, too, am convinced that Europe must henceforth ensure that it always includes this climate dimension in all of its trade agreements with third countries, with a European carbon tax if that is the only language that those who refuse to realise the magnitude of the challenge can understand.
I have another question that might be slightly more iconoclastic on my part, a proposal that, in any case, requires a response from you: could not the European Parliament, the Commission and the institutions also set an example by declaring themselves carbon neutral, in other words, by offsetting their CO2 emissions in order to meet at least - even though this is only one aspect - the environmental costs of our journeys to Strasbourg?
Madam President, first, I think we are also very much looking forward to this impact assessment. We are really more or less sure that 30% will be good for the European economy and also in the race for green technologies.
I have two questions, Commissioner; one is on the quick-start money. How will you link with Mr Piebalgs to make really sure that this money goes to efficiency, to renewables and, in a decentralised way, to decentralised energy production combining this also with energy poverty? The second question is, how do you bring the large European cities and progressive regions into the game, internationally as well? I was really disappointed that, in last week's EU 2020 paper, cities and regions basically do not exist. How can we even dare to think that we will move Europe forward while ignoring citizens' regions in Europe and the impact they could have internationally?
Member of the Commission. - Madam President, first to Mr Leinen, I think it is a very good idea that, whenever delegations do go out, you have the time and priority also to get climate on the agenda. This is very important and it could be very useful to compare notes, so that when you get a piece of information in one country and I get information one month later, we get together sometimes and compare notes so that we can really build on the information that we each receive.
The risk of ending up in some Doha-like process was the very reason why we applied so much pressure for Copenhagen in order to do our utmost to try and avoid that situation. You are also right that it is dangerous now: if we did not make it in Copenhagen, could it then drag on for ever? That is why I would like to see a specific roadmap with exact deliverables for each event, and an exact date on which we have to conclude it. I think that is a very good point.
The last question was about the Kyoto Protocol and the continuation of the Kyoto Protocol. We all know there are problems with the Kyoto Protocol. We all know there are many countries that do not want to be part of it and all these challenges. In the end, it is also a challenge for the European Union. We cannot stand there alone in the Kyoto Protocol. I think it is very important that Europe gets better at not taking the blame when we are not to be blamed.
We are not the problem vis-à-vis the Kyoto Protocol. We delivered before anybody else. We have delivered and lived up to our formal pledges in the first period from 2008 to 2012. We will deliver whatever we have pledged to deliver and we are also ready to continue the Kyoto Protocol. The EU in this context is not the problem. It is other parties that are the problem here and they will have to find out if they want an alternative, should there be one, or how they will cope with the continuation, the second commitment period.
That is why this is an open issue that we must discuss but, as Chris Davies has already said, we are dependent on what other parties do. We should be careful. Why should it be us that kills the Kyoto Protocol? We have lived up to our promises in the Kyoto Protocol, so sometimes we should be better in Europe at not taking the blame where others deserve the blame.
On the proposal on the institutions here, I can say that I have already raised that issue in my own cabinet. I think it is a natural thing. I would very much like to work with Parliament. If you could work with Parliament, then I will work with the Commission. I think it is a logical thing also vis-à-vis the citizens.
To Claude Turmes, regarding the quick start and how I can link with Commissioner Piebalgs, you may have noticed that this communication was produced together with Mr Piebalgs. He has co-signed here, because we know that it is very important that we try to work together also on his portfolio and how that can be used in a very positive way. We two Commissioners are already having this kind of discussion.
I understand your point on big cities. I think that C40 and lots of other initiatives are very good, and you are also right that much of the emissions will be related to cities and lifestyle in the cities. The challenge here is that much of the planning and other types of tools that can really address these issues often lie with Member States, but I agree with you and I have also worked with some of the major cities prior to Copenhagen. That is an aspect that we should bear in mind and try to see how we can develop it further. Also, for instance, when it comes to transportation and the decarbonisation of transport, it goes without saying that the major cities will be key to finding solutions there.
(PT) Commissioner, the Copenhagen conference has shown that it is necessary to prepare for the next Conference of the Parties (COP) not just at an internal, global and technical level, but also at a political level. Internally, Europe has the task of implementing the energy and climate package and investing in clean technologies, scientific research and energy efficiency.
Leading by example is a necessary requirement, but it is not enough on its own, as was demonstrated in Copenhagen. It is therefore essential to develop and promote the diplomatic aspect and to make use of the options afforded by the Treaty of Lisbon to prepare the way towards the next COP with ambition, speaking with a single voice and creating strategic alliances with our potential allies on this subject such as, for example, the African, Caribbean and Pacific countries.
It is also important to bring the topic of climate change into all summits and high-level meetings. I would like to ask the Commission and the Commissioner what progress has been made in these political negotiations.
(DA) Madam President, welcome, Mrs Hedegaard. You have said many good things, and there are many good things in the communication. I am going to focus on the things that I disagree with.
I disagree greatly with a strategy that is based on accepting at this early stage that we will not get an agreement in Mexico. My question to you is therefore whether that is something you have simply decided, or is it a mandate that you have been given - and if so, who gave you this mandate? Is it the Heads of State? Or is it the codecision procedure, or what? I hope that this strategy can be revised. What good can it do to say 'What if a huge momentum is built up and there are high expectations, and then it all comes to nought - how could we then explain two fiascos?'. Listen, that is not something you need be concerned about. The US and China and others will probably ensure that there are no great expectations of Mexico. The role of the EU should not be to talk down expectations - the EU's role should be to talk up expectations. If we say even before the summit has begun: 'Listen, we are willing to accept that there will not be a particularly great agreement' and so on, then you banish any chance of success before you have even started. It sets a whole new starting point and the agreement will only be the worse because of it.
(DE) Commissioner, I have two specific questions for you.
Firstly, in your paper, I see no analysis of the European negotiating position at international level. Have we really taken note of the fact that Europe's influence in climate policy has diminished? Have we taken note of the fact that the political and economic weight in this world has shifted sharply in the direction of Asia? Is it possible that we completely overestimated our influence here?
Secondly, your paper is remarkable. In the twelve pages that you have completely filled, there is not a single reference to the IPCC Panel. Is that a subtle attempt to distance yourself from this body? I would like to remind you that this panel formed the basis for all the political decisions relating to the directives that we have drawn up here in recent years. Is it not time to call for a broad scientific approach that gives us real scientific statements, not political ones?
Member of the Commission. - Madam President, it is definitely a clear 'no' to the latter point on the IPCC. If I should distance myself from everything that is not in this paper, then I would distance myself from a lot of things. This is a way of trying to take for granted that we are facing a challenge, that we have to solve it, and that the EU has to take the lead in terms of how to solve it. That is the thinking behind this paper.
I do not agree that the EU does not have an impact on international negotiations. You are quite right that we do not have as much impact as we would like, to think that we could just dictate what is going on. We are dependent upon others.
However, we saw something very new in Copenhagen: whereas, in the past, the EU often had only a few partners when going into international negotiations and trying to get things done, this time, leaders representing more than 80% of global emissions in Copenhagen promised that, from now on, they would also be on track. That changes the whole dynamic substantially. May I remind you that to get the emerging economies on board and to get them to be co-responsible has been a European priority for years, and that was actually achieved in Copenhagen.
To Mrs Carvalho: yes, I agree very much that we should prepare both technically and politically, and that we should be better at doing so, not least so that, when we come to the negotiating table, we do not just say what we want and then, when the rest of the world disagrees with us, we do not really know what to do because we have expended all our energy trying to come together on a very firm and detailed formulated position. We should be more flexible in the way we negotiate this.
(DA) ... and then finally to Dan Jørgensen: of course I do not believe that we should not reach an agreement in Mexico. What is under discussion is whether we believe that we can get all the details, including the form of the agreement, in place in Mexico. That is my concern. Viewed in these terms, I believe that we will increase the pressure on the US and China and others precisely by saying that we must have very specific deliverables and that very specific results must be achieved in Cancún. We cannot just put it off.
I am trying to make it difficult for them not to deliver in Mexico. I believe that if we are to achieve this, then we must make sure we do not focus too much on the legal form, because that could well obstruct agreement being reached on the actual content. There are a lot of factors to take into account - 'What do we think? What are we hearing? What do we think it is possible to get the US to agree to just three weeks after they have had mid-term elections?', for example. There are many factors that come into play here, but I believe Mr Jørgensen knows me well enough to realise that it is not because I do not think we should be ambitious in Mexico. We simply need to try to define what the maximum is that we can get out of Mexico. That is the pivotal point of the strategy that I have tried to present here today.
Ladies and gentlemen, more Members have not been able to speak than have had the opportunity to do so. There was not enough time. I hope that you understand that. Thank you all for this disciplined debate. Thank you, Commissioner. I hope that we will see each other more often here in plenary. I am sure that will be the case.
The debate is closed.
Written statements (Rule 149)
The EU has every opportunity to lead the way in taking action to reduce CO2 emissions. The Copenhagen Summit perhaps left many with a feeling of disappointment due to some of the participants refraining from committing to any definite climate change prevention targets. India and China have recently sent messages to the UN indicating their determination to meet the targets committed to under the Copenhagen Accord, as vague as it was. This is an important sign and the EU can grasp the initiative globally and bring all the states back to the same table, especially the Asian states whose industrial capacity is growing every month. Climate change is a certainty, just as it is a certainty that pollution accelerates it. This justifies the EU's ambitions to set an example in its actions to reduce pollution. Indeed, our aim to become the least polluted region in the world cannot but be to our advantage. The benefits from this include more than just the immediate benefit of a cleaner environment. Redirecting Europe towards a green economy and industry will create jobs, open up new avenues of research and, last but not least, reduce every state's expenditure.
While preserving the earth's atmosphere must be a responsibility shared by different countries, it is also clear that the influence that each of these countries has had on the atmosphere throughout history and the impact which they have today are two very different things, which means that their responsibilities must be differentiated, for reasons of basic justice. Moreover, the definition of responsibility of each country in the global effort to reduce emissions must take into account their respective populations, for the same reasons of fairness. China's per capita emissions are currently four times less that those of the USA and about half the average of EU emissions. India has about a tenth of the average EU emissions and twenty times less than those of the USA. At present in India, there are about 500 million people (roughly the population of the EU) without access to electricity. This is why attempts to blame these countries for the failure of Copenhagen are unreasonable and unfair, not to mention the ridiculous blaming of the countries of the Bolivarian Alliance for the Peoples of Our America by a resolution from this House. This position is justified only by sheer political factionalism, which undermines and subverts what actually happened in Copenhagen.
The very persistent lobbying of the European Commission and its President on the matter of an 'ambitious' climate and energy policy, which has been going on for years, is nothing other than an attempt to destroy the EU's industry. This policy is a result either of ignorance made worse by the Intergovernmental Panel on Climate Change, or of plain stupidity, or it is also the result of excessive cynicism leading to economic sabotage. It is a pity that the Left-wing Members have not realised that this is nothing other than a trap for them, because the greatest number of supporters of emissions trading are being recruited from among those who have caused one crisis already. This time, however, the 'finance bubble' will be significantly bigger. The damage which has already been caused by this suicidal policy is huge, especially in my country of Poland. We do not need a war. It is easier to ruin a country than to rebuild it. I call on the Commission - come to your senses, because what you are doing is not only anti-European, it is anti-humanitarian. What is needed is immediate revision of the climate and energy package. Get to work on this, and stop persuading others to commit economic suicide. A green economy - yes, but that, of course, means recycling of materials and energy, cogeneration, thermomodernisation, sustainable energy where there is no other source, reuse of sewage, nuclear energy, greater energy economy, higher energy efficiency and other things. Do CO2 emissions, therefore, also have any connection with an economy which is 'green' like this? Yes, they do, but paradoxically, when emissions rise ... so that is good.
Madam President, I am grateful to Commissioner Hedegaard for indicating that she understands the basic dilemma of climate policy: the EU cannot make reductions alone, because then not only will our own results be in vain, but we will create the risk that the environment will suffer. If production cannot continue to take place in Europe because of the soaring cost of emissions trading, and if, as a consequence, steel or paper, say, are produced in places where the ensuing emissions are greater than in Europe, emissions will increase overall. Unilateral ambition is not ambition: only when we act together according to the same rules will it be easy to tighten our belts substantially. The basis for this must be a different sort of climate strategy: a consistent cut in specific emissions. That constitutes a system of decarbonisation which is independent of the business cycle and which always rewards the party making the cuts, unlike our current system of emissions trading. China, Japan and the United States of America, among others, are interested in such a scheme, and so the EU too should update its own strategy to reflect the present situation. I would also like to ask if there is any sense in adhering to the emissions trading scheme beyond 2012, as now it appears that there will be no such schemes emerging globally that could be linked to our own. Unless the specification and allocation of emission allowances is proportional, it will be impossible to avoid distortion of competition. When, just under 10 years ago, we began to draft the Emissions Trading Directive, the entire scheme was marketed to us as a means of preparing for emissions trading on a global scale. We acquired the expertise and experience. That experience has definitely cost us dear, and the benefit to the environment is by no means obvious. Reductions in emissions could be made in a way that makes them less exposed to market failure and speculation. Does the Commission think that there are good reasons for carrying on alone?
Madam President, Mrs Hedegaard, the Copenhagen Summit, which we went to as climate change leaders, was a defeat, and showed that it is only Europe which is interested in limiting CO2 emissions. Mrs Hedegaard has announced that, in spite of this fiasco, the fight against global warming is still going to be at the centre of European policy. We are now building a new strategy before the Mexico Summit, so we have to answer the question as to where we went wrong and examine our views and expectations, because the world is not ready, today, to accept such large restrictions. I have, therefore, three questions for Mrs Hedegaard. Firstly, how are we going to negotiate, and what objectives will we set ourselves, so that the Mexico Summit does not end up like the Copenhagen Summit? Secondly, has the European Commission verified the information on global warming and melting icebergs in the context of the misleading and untrue information being given by some scientists? Thirdly, do you agree with my conclusion that without consent to significant reductions in emissions from the USA, China, Russia and India, the efforts of the European Union, and the costs we are incurring, will be wasted?
The fundamental challenge for the European Union after the Copenhagen Summit is to draw up, as quickly as possible, something which is essential - a collective roadmap for the COP 16 summit in Mexico. Copenhagen has made us realise that good intentions are not enough. As a result of Copenhagen, we can come to the following four conclusions. Firstly, the European Union will not be fully effective if it only sets frameworks to be followed. Europe should give developing countries real support which favours the Community's ambitious emissions objectives. Secondly, the European Union must start discussions again with the United States, as part of a transatlantic leadership, and with other leading world powers. Thirdly, the European Union should adopt a more rational approach to the CO2 emissions reduction strategy, with a view to reducing emissions while avoiding high adaptation costs. Fourthly, the European Union should intensify its efforts at building an efficient low-emission economy. Mrs Hedegaard, the question is simple - is there a climate for such change in Europe?
I welcome the important place that has been given to climate change in the Communication from the Commission entitled 'Europe 2020 - A European strategy for smart, sustainable and inclusive growth'.
There are two aspects of this worth highlighting. Firstly, investing in greener, low carbon technologies is an important instrument. These investments will protect the environment, while also creating new business opportunities and new jobs. The European Union can play an important role in this sector on the global market. The second aspect is the importance of the 'Resource efficient Europe' flagship initiative. The request made by the Commission for Member States to use the Structural Funds to invest in constructing energy-efficient public buildings certainly provides part of the solution. However, I think that we need to devote at least as much attention to the residential sector, more specifically to the collective residential buildings constructed in the past which were heavy consumers of energy in some Member States, especially those in Eastern Europe.
I think that we have learnt from the failure of Copenhagen. As proof of this, we must review our strategy so that we can achieve a legally binding agreement in Mexico.
Prompt action is required to translate the political agreement reached into action, as well as to put into operation the EUR 7.2 billion earmarked for 'fast-start financing' for developing countries.
The EU has made known its wish to be associated with the Accord and has made, by way of information, a unilateral commitment to reduce the EU's global emissions by 20% on 1990 levels and a conditional offer of raising this reduction percentage to 30% if other major producers of emissions also agree to contribute by an equivalent proportion to the global effort to cut emissions.
As of 18 February, 40 states have made known their reduction plans and 100 have signed up to the Accord, but this is not enough.
I urge the High Representative and Commissioner for Climate Action to present to us urgently a climate diplomacy strategy and the EU and Member States to include climate change policies in all bilateral and multilateral strategic partnerships in order to achieve this major objective.
Strategic partnerships for combating climate change must include NGOs and civil society.
in writing. - Despite the disappointment of Copenhagen, some good progress was made, including the short-term financing we secured for developing countries. Not only will this provide concrete help on the ground; it will also help to build trust between partners who were divided at Copenhagen.
In the coming months and years, we have to show the developing world that we will honour our commitments to funding for adaptation and mitigation, and we need to be sure that the funds are spent in the best possible way in order to achieve their objectives.
Essential progress was also made in Copenhagen regarding monitoring, reporting and verification. These link directly to building trust, because such a system will enable us to see that everyone is playing their part and will allow us to determine the effectiveness of our policies and how we should adapt them in the future. The European Union needs to continue to implement its Emission Trading Scheme and other initiatives, such as energy reductions in buildings. We need to meet our emissions targets and show how we can all benefit from energy savings. Providing a successful example of an emission reduction policy which translates into benefits for ordinary people is the best way of convincing others to follow.